OFFLCEOFTHEATTORNE~             GEMERALOETEXAS
                      AUSTIPI
          fionorable     D. C. trcer   .- pa+'..2 : '..                 .
               .    .




1x..:..




                                                                    :




                          'CGZplyiiY.< with 6. U. 200 thC ]Ji&vay
                   'De~~titmnt   subtitteil a rcouis2tian to the




           .
                                            c




        Uonorablo   B. C4 kirecr'- page 4




._I
 .
..,



         -.

              .




 ..?
 ‘;!,
  ..:
  c           1’
  .;
  ‘*


  .
                                      E




                                                                                                             :
                                             .




                -i.      YOU  CS3.W that the l;CiJRS’f~~r?trS     rents1 Con-
             t&&t    Par tha sqa~c uocupie~ ln the %rucgg&afP             build-
             ~il?Guns sor the i'isca1 year, i;~l.cliended A~u.~E t 33 ,
              1$-%3, so that no guastim    %s prcscnted       cs to the ri@i:
        ..   of piymnt     to the wiw,   u~ore t3e iontrmt           entered
             fnt0 bOfOL% tic effcctivc     catc .cf SCrlRzt0Uill 2RR CGV-
              ered the period CP tin33 in cqntrcveriq         --. a0 applied
    :         to tfiie oas0 the xkonth or" Sej%x&Cr,       1943.     That r&&t,
              or oqlrse., would c?xS%t.      *

                             me   oocupsncy            of tde spccc bg. the. Sepmt-
             wmt      wss   a holding   over           attcr the tcmzination   nf th0
             lcasi3    under     \Fuch       it    originally   entered     into    passeor;-
        i
             ion.                                                             :.
              .
                         In Opkon     No. O-&27,    addressed 'to 'li&&bla
             ueo. 11. Sheppard,   Coqxtrol~er    0P ZubgLc'bcCou&s,    we
        .    advisedr-
                    .__
                         #Any ncu leas0 ur rental contract       ew
                   t@lW&iSlto;8ftXJr   pP6Sage .of SqZlRte &ill SO .I',
                   206 oust be e3zccuted in~"tl?o ornlier.pre- '., l:..:.,
.       1             stzibwl: 'by Soct&On& 1 ati 2 Gf the Act.                             :
                      The L~is~atWl’a,,kzvhg   gwvl&ii  a.mch3 fir
                      tly scmring     uf rental,spiLco,    the agencies'
                      and .dep%rtxients affectsa, are rsstriotca       .to. ..
        !             th&   node md    rust owPoFw. tu, these ro&re-
        3             m?ntfsi .Peiyg.won   v. li3lsel1,  4V Tex.   423.
                      -Ti$5 bei%   the c~l~.nfAhod     uhcr&q    Sfx2.o
                      depsrtmcnts   .tid ngenoios my      secure rental.
                      spwe,    the State twuld not be bmmd        by my    "
                      contract not ecteroa into. in strict ocnforur:
                      an00 with the provisiens. 0P Sections        1 nnlt
                                                                                                        ‘.
                      2 OS the Act.      State v .~.Ferlst,eio (Civ . hpp.
                      Austin,     leas)          T9 8; 3’. (CL?) 143,     +rrcr    dial         ,
                      ndss0d; Sic??0la $. State, 11 Civ!                   bpp.    nzr;
                      32 6. w. 462."                                         .     .
                              :               . _,
                               Your       Uywttient       net bein:   nuthor3,zed         to r.%C;ca         .




                                                                                                    .
:

                                                               ..
     ‘1.



under so~fe prO-errLsti,ng iaw. (See Port Worth CayaIry
c;luh~'_o..ticmard, 126 Tex. 333, en Se X. (21 m33).
U~Vn~~~~~tC?l:.3r
               1, 12.j3,     thsre   t:aS 110   prc-erigtinb
 1x8, other thsn Se~ate~LtilL Go. 2fw, by ahtcb auoh
 liability for rer?tal'spcce for St&c       a~c?,?oio~ ar.3.do-
 partmnts   could be incurred.
                                      :    .      .
            In Oplu.lon 240. Q-!jQfifj,
                                      ~addrcssmd:' tc th&r-
 able John D. Reed; C:oz&3aion*,      Luceau cf Lebor %a-         .,
 tistics, 'Ihedecided @cr grccise qoention presented by
 you.   That t;e,nartmnt hz+d a contract on a r~ontbly
.l+d.s~at a rat0 nf 3$l%.GO per .annth, shicb arrsng&           .,
                                                                                           ~8.   ..
.kent ~3s by holding poasessicn     coutimed    u&iiL Septum-      .            ,..
                                             .~
 bcr jo, 1043..

             on ticjdiccher ,z2, 1843, the Dcpartn&t     r&
 qiested the Gourd 0P Control' to sscurs space acoord-         ;    :' '~
2%    to t&o provivlsiims of.Senato Sill 2BR, ~cFbfob:tb'e       .'.' '~,"
-board Qid,' (the same q.iaoe) but tplc bid and coW,raot.
 theFe+t:did   nut inoludo,tbe    mmth   of SeptWber,    du+
 ing srflich the departmental    divisfon continuqi¶ to oc-
 otipy the Quarters.    ife~adxLsed .the~Col;~ssioner    that.
 no bill for rental Per Se;rteniber, I&3,       shoul&b&ap-,       .' :
                                                          ,.
prayed     0P ,2aid.
                                                      .                 : _.i         _.
        ._ Uo:beli&ve    that our-o~ini.ons'rofcrmd     to me  "
correct; -bei&; baaed    Ui>On e~u~d~princi~les   of Ia%, and.
a6 adbore to tht.35.

           .The stntutopy  period -- May '7,ta,Ee$t&r.be&                  "'-'.~
 3 -- was Wple    in the opinZou,Of  the i&i.slature,   nnd
 09 have nu po;rer to rev393 its dotisi'on.    TO do so
 U0Uld be to lcgislatc'--   not inte.rpret or ccn*txxo.
 The bill gassod sPth an emr~;c~cy cL~uso,.obviously
.to give~time for sucli~contracts-.I.0 bc udc   before tbo
 Sarthco~inp. bi.emiuu .


     -
                                                                    .